Citation Nr: 0943560	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, inter alia, denied service connection for 
bipolar disorder.  

This matter was previously before the Board in March 2009, at 
which time it denied the Veteran's claim currently on appeal.  
The Veteran appealed the March 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2009 Order, the Court remanded the current issue on 
appeal for further development consistent with instructions 
in a July 2009 Joint Motion for Remand.  The case is now 
before the Board for further appellate consideration pursuant 
to the Court's order.

Subsequently, in October 2009, the Veteran, through his 
attorney, submitted additional evidence consisting of lay 
statements from a family member and a fellow serviceman, and 
indicated that he does not wish to waive RO consideration of 
this evidence.  He additionally requested a videoconference 
hearing before a Veterans Law Judge.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As previously pointed out, in correspondence from his 
attorney received by the Board in October 2009, the Veteran 
requested a Board videoconference hearing.  Because Board 
videoconference hearings are scheduled at the RO, a remand to 
that office is required.  See 38 C.F.R. § 20.704(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Board videoconference hearing, with 
appropriate notification to the Veteran and 
his attorney.  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record. 

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


